       Case 4:18-cv-00118-BMM Document 178 Filed 02/02/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 ROSEBUD SIOUX TRIBE, et al.,
                                                           4:18-cv-00118-BMM
                     Plaintiffs,

       vs.                                                        ORDER

 PRESIDENT DONALD J. TRUMP, et al.,

                    Defendants,
       and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, a Delaware limited
 partnership, and TC ENERGY
 CORPORATION, a Canadian Public
 Company,

                    Defendant-Intervenors.




      Rosebud Sioux Tribe (“Rosebud”) and Fort Belknap Indian Community

(“Fort Belknap”) (collectively “Plaintiffs”) brought this action against President

Donald J. Trump and various government agencies and agents in their official

capacities (“Federal Defendants”). Plaintiffs challenge President Trump’s decision

to issue a Presidential Permit in 2019 (“2019 Permit”) to Defendant-Intervenors

TransCanada Keystone Pipeline, LP and TC Energy Corporation (collectively, “TC
       Case 4:18-cv-00118-BMM Document 178 Filed 02/02/21 Page 2 of 2



Energy”) to construct a cross-border segment of the oil pipeline known as

Keystone XL (“Keystone”). (Docs. 1, 58). Plaintiffs further allege that Federal

Defendants and TC Energy together or individually violated the 1851 Fort Laramie

Treaty, the 1855 Lame Bull Treaty, the 1868 Treaty of Fort Laramie, the Foreign

Commerce Clause of the United States Constitution, the Plaintiffs’ inherent tribal

sovereign powers, and various federal statutes and regulations when permitting and

constructing Keystone. (Docs. 1, 58).

      President Joseph R. Biden signed an Executive Order on January 20, 2021 to

revoke the 2019 Permit. See Protecting Public Health and the Environment and

Restoring Science To Tackle the Climate Crisis, Exec. Order 13,990, 86 Fed. Reg.

7,037, 7,041 (Jan. 25, 2021). President Biden’s revocation noted that the 2019

Permit included an express condition that the President could revoke that permit at

“the President’s sole discretion.” Id.

       IT IS HEREBY ORDERED that the parties shall each submit a status

 report not to exceed 500 words on or before February 12, 2021 regarding the

 status of the above-captioned matter in light of President Biden’s Executive

 Order.

       DATED this 2nd day of February, 2021.




                                            2
